Citation Nr: 1332048	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  03-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to a rating higher than 70 percent for major depressive disorder.

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, P.P., & D.R.


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2002 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada and Roanoke, Virginia.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

The Board notes at the outset that claims for service connection for PTSD encompass claims for service connection for all psychiatric disorders.  See Clemons v. Shinkseki, 23 Vet. App. 1 (2009).  However, during the course of the appeal the Veteran was granted service connection for major depressive disorder (MDD) and service connection for anxiety disorder with depression has been separately denied.  As such, the Board has accordingly characterized the issue on appeal as a claim for service connection for PTSD only.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2006.  A transcript is associated with the claims file.

In a decision of December 2006, the Board denied service connection for Hepatitis C and reopened and denied a claim for service connection for PTSD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Veteran (through his attorney) and the Secretary of Veterans Affairs filed a joint motion to vacate the Board's December 2006 decision and remand the case for further action.  The Court granted that motion in April 2008.  The Board then remanded the claims in August 2008.

In August 2009, the Board again denied entitlement to service connection for PTSD and Hepatitis C.  The Veteran then appealed to Court, which issued a Memorandum Decision in May 2011, vacating the Board's August 2009 decision and remanding the claim for further development.  The Board remanded the two issues in a March 2012 Remand.

In February 2013, the Veteran completed a substantive appeal for the issues of entitlement to a rating higher than 70 percent for major depressive disorder and entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


FINDINGS OF FACT

1.  In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for PTSD.

2.  In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for Hepatitis C.

3.  In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating higher than 70 percent for major depressive disorder.

4.  In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for Hepatitis C by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of entitlement to a rating higher than 70 percent for major depressive disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn all current issues on appeal.  See February 2013 statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for Hepatitis C is dismissed.

Entitlement to a rating higher than 70 percent for major depressive disorder is dismissed.

Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


